Filed 10/1/13 P. v. Rodriguez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B248096
                                                                           (Super. Ct. No. PA073611)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

MATTHEW RODRIGUEZ,

     Defendant and Appellant.



                   Matthew Rodriguez appeals his conviction by jury of one count of
possession of marijuana for sale (Health & Saf. Code, § 11359). The trial court
sentenced him to the midterm of two years to be served in county jail (Pen. Code,
§ 1170, subd. (h)(1), (2)), and awarded 38 days of presentence credits.
                   On May 15, 2012, undercover police officers observed a man enter
appellant’s residence in Sun Valley, only to exit a couple minutes later. The officers
detained and searched the man, discovering a plastic bag containing marijuana in his
pocket.
                   A week later, officers executed a search warrant at the residence. They
recovered $56,225 in cash, mostly in $100 bills, and approximately 650 grams of
marijuana. They also discovered thousands of different sized baggies. Eighteen months
earlier, officers had seized over a pound of marijuana, $4,100 in cash and numerous
baggies at the same residence. Appellant was charged with possession of marijuana for
sale (Health & Saf. Code, § 11359).
              At trial, Detective Travis Coyle testified that the street value of the 650
grams of marijuana was $13,000. Based on his experience as an undercover narcotics
officer, Coyle opined that the amount of marijuana, large amount of cash and numerous
baggies indicated that appellant possessed the marijuana for the purpose of sales.
              We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting that
we independently examine the record pursuant to People v. Wende (1979) 25 Cal. 3d 436.
              On August 7, 2013, we advised appellant in writing that he had 30 days
within which to personally submit any contentions or issues he wished to raise on appeal.
Appellant did not respond.
              Having examined the entire record, we are satisfied that appointed counsel
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p. 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                           PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                              2
                              Daniel B. Feldstern, Judge

                        Superior Court County of Los Angeles
                        ______________________________


             Linn Davis, under appointment by the Court of Appeal, for Defendant and
Appellant.
             No appearance for Plaintiff and Respondent.




                                          3